Name: 2001/482/EC: Council Decision of 11 June 2001 appointing a German full member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  Europe;  EU institutions and European civil service
 Date Published: 2001-06-27

 Avis juridique important|32001D04822001/482/EC: Council Decision of 11 June 2001 appointing a German full member of the Committee of the Regions Official Journal L 173 , 27/06/2001 P. 0047 - 0047Council Decisionof 11 June 2001appointing a German full member of the Committee of the Regions(2001/482/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998 appointing the members and alternate members of the Committee of the Regions(1),Whereas a seat as a full member of the Committee of the Regions has become vacant following the resignation of Mr Rolf EGGERT, notified to the Council on 29 May 2001;Having regard to the proposal from the German Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr Helmut HOLTER is hereby appointed a full member of the Committee of the Regions in place of Mr Rolf EGGERT for the remainder of his term of office, which runs until 25 January 2002.Done at Luxembourg, 11 June 2001.For the CouncilThe PresidentA. Lindh(1) OJ L 28, 4.2.1998, p. 19.